UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1358


RONALD SATISH EMRIT,

                    Plaintiff - Appellant,

             v.

HOLLAND & KNIGHT, LLP; D.C. BAR;                         ON       THE   POTOMAC
PRODUCTIONS; THOMAS HART, Esquire,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George J. Hazel, District Judge. (8:17-cv-00065-GJH)


Submitted: June 20, 2017                                           Decided: July 13, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Satish Emrit appeals the district court’s order dismissing his civil

complaint without prejudice for improper venue. * We have reviewed the record and find

no reversible error. Even assuming, without deciding, that the district court abused its

discretion in dismissing the complaint for improper venue, “we may affirm a district

court’s ruling on any ground apparent in the record.” See U.S. ex rel. Drakeford v.

Tuomey, 792 F.3d 364, 375 (4th Cir. 2015). As our review of Emrit’s complaint reveals

that it is “time-barred on its face,” and thus patently frivolous, we conclude the complaint

was properly subject to dismissal under 28 U.S.C § 1915(e)(2)(B)(i) (2012). Nasim v.

Warden, Maryland House of Correction, 64 F.3d 951, 956 (4th Cir. 1995).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED



       *
         We conclude that the district court’s order dismissing the complaint without
prejudice is an appealable final order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 623 (4th Cir. 2015). Although Emrit’s notice of appeal was filed more than 30
days after the district court’s dismissal order, his appeal is timely because the court’s
order explains in full its reasons for dismissing the complaint and therefore is not a
separate judgment under Fed. R. Civ. P. 58(a). See Hughes v. Halifax Cnty. Sch. Bd., 823
F.2d 832, 835 (4th Cir. 1987). The order is deemed “entered,” for purposes of Fed. R.
App. P. 4(a), when “150 days have run from entry of the order in the civil docket.” Fed.
R. App. P. 4(a)(7)(A)(ii). As Emrit’s notice of appeal was filed within that 150-day
period, we have jurisdiction to consider his appeal. See Quinn v. Haynes, 234 F.3d 837,
843 (4th Cir. 2000).


                                             2